 Case 1:21-cv-00096-JDL Document 15 Filed 06/14/21 Page 1 of 2                  PageID #: 41




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

RICHARD A. LARSEN, III,                     )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )      1:21-cv-00096-JDL
                                            )
JUDGE NELSON, et al.,                       )
                                            )
       Defendants                           )

              RECOMMENDED DECISION ON SHOW CAUSE ORDER

       On April 5, 2021, Plaintiff filed a complaint (ECF No. 1), but did not pay the filing fee

or file a motion to proceed in forma pauperis. On April 7, 2021, the Court ordered Plaintiff to

pay the $402 filing fee or file a completed in forma pauperis application. (Order, ECF No. 3.)

       Plaintiff subsequently filed two separate requests to proceed in forma pauperis (ECF

Nos. 5, 7), both of which the Court dismissed without prejudice as the requests did not include

a completed application to proceed in forma pauperis. (Orders, ECF No. 6, 8.)

       Because Plaintiff failed to comply with the orders, on May 4, 2021, the Court ordered

Plaintiff to show cause as to why he had not complied with the Court’s orders. (Order, ECF

No. 9.) In the order, the Court established May 18, 2021, as the date by which Plaintiff must

show cause. (Id.) On May 14, 2021, the Plaintiff filed a motion to extend the time to respond

to the Order to Show Cause (ECF No. 10), which motion the Court granted extending the time

to respond to June 4, 2021. (Order, ECF No. 12.)

       Because Plaintiff has not filed a response to the Order to Show Cause, has not filed a

completed application to proceed in forma pauperis, and has not paid the filing fee, I
 Case 1:21-cv-00096-JDL Document 15 Filed 06/14/21 Page 2 of 2                  PageID #: 42




recommend the Court dismiss the matter.

                                         DISCUSSION

       “A district court, as part of its inherent power to manage its own docket, may dismiss

a case sua sponte for any of the reasons prescribed in Fed. R. Civ. P. 41(b).” Cintron-Lorenzo

v. Dep’t de Asumtos del Consumidor, 312 F.3d 522, 526 (1st Cir. 2002) (citing Link v. Wabash

R.R. Co., 370 U.S. 626, 629 – 31 (1962)). Federal Rule of Civil Procedure 41(b) authorizes

the Court to dismiss an action for a party’s failure to prosecute and failure to comply with the

Court’s orders. Here, Plaintiff has (a) failed to comply with the Court’s orders directing him

to file a completed application to proceed in forma pauperis, (b) failed to show cause in

accordance with the Court’s Order to Show Cause, and (c) failed to pay the filing fee. Plaintiff

thus has failed to comply the Court’s orders and has otherwise failed to prosecute his claim.

Dismissal, therefore, is warranted.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court dismiss Plaintiff’s complaint.

                                          NOTICE

           A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered pursuant
       to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district court is
       sought, together with a supporting memorandum, within fourteen (14) days of
       being served with a copy thereof.

          Failure to file a timely objection shall constitute a waiver of the right to de
       novo review by the district court and to appeal the district court’s order.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 14th day of June, 2021.
                                               2
